NO. 12-13-00389-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                  §

RONALD A. MALONE                                       §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
          Relator, Ronald A. Malone, filed a pro se petition for writ of mandamus complaining of
the trial court’s failure to conduct a hearing on various pro se motions Relator has filed in
connection with his pending felony driving while intoxicated case. However, counsel has been
appointed to represent Relator in the criminal proceeding for which he is currently confined. A
criminal defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d
919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.
1995). Consequently, a trial court has no legal duty to conduct a hearing on pro se motions filed
with regard to a criminal proceeding in which the defendant is represented by counsel. See
Robinson, 240 S.W.3d at 922. Therefore, the trial court did not abuse its discretion by declining
to conduct hearings on Relator’s pro se motions. Relator’s petition for writ of mandamus is
denied. See TEX. R. APP. P. 52.8(a).
Opinion delivered January 15, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 15, 2014


                                         NO. 12-13-00389-CR

                                    RONALD A. MALONE,
                                           Relator
                                             V.
                                   HON. DWIGHT L. PHIFER,
                                         Respondent


                                       ORIGINAL PROCEEDING
                   ON THIS DAY came to be heard the petition for writ of mandamus filed by
Relator, RONALD A. MALONE, who is the Defendant in Cause No. 18502, pending on the
docket of the 2nd Judicial District Court of Cherokee County, Texas. Said petition for writ of
mandamus having been filed herein on December 30, 2013, and the same having been duly
considered, because it is the opinion of this court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.